DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-19 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein in claim 4 recites “are represented as non-linear line segments” is unclear. By definition a line is linear. How does one of ordinary skill in the art determine a “non-linear line”? When looking further into the specification, there is no further details to how this is done or represented as. The claim is understood to identify lanes.
Claim 17 is rejected by similar rationale of claim 4 above.



Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020008179 (“Sugie”) in view of NPL, Common Bird-view Transformation for Robust Lane Detection (“Yu”)

As per claim 1 Sugie discloses a method for detecting a travel lane proximal to a vehicle, the method comprising [Fig. 17, detected line segment pattern and a travel lane]:
capturing, via an imaging sensor, a field-of-view (FOV) image of a viewable region that includes a travel surface [Fig. 28 input forward view image, Fig. 30];
converting, via a feature transform technique, the FOV image to a plurality of feature maps [¶ 74 forward view image is captured, ¶ 75 forward view distortion is corrected, ¶ 82transforming the straight line…, Fig. 14 detecting white line];
projecting, via Hough transform, the plurality of feature maps to a bird's eye view (BEV) orthographic grid [¶ 84 Hough transform, ¶ 88 bird’s-eye-view transformation, Fig. 2, Fig. 33-34], wherein the BEV orthographic grid includes a plurality of grid sections representing a ground truth of the travel surface wherein the feature maps include travel lane segments and feature embeddings in the plurality of grid sections of the BEV orthographic grid [¶ 98 collation process is generated, ¶ 99 white line detection… filter process performed… digitize white-line likelihood, Fig. 14, Fig. 33-34 (BEV in grid format (Examiner’s note: pixel components of an image is also understood to be sectioned in a grid relationship)];
concatenating the travel lane segments for the plurality of grid sections based upon the feature embeddings to form a predicted lane in the BEV orthographic grid, wherein the predicted lane is associated with the travel lane proximal to the vehicle [¶ 97 The collation region identification section from bird’s eye view image, collation region in the vehicle width direction… number of the traffic lane lines, ¶ 98 collation process is generated, ¶ 99 white line detection… filter process performed… digitize white-line likelihood, ¶ 102 indicate white line intensity,  Fig. 14, Fig. 15]; and
controlling operation of the vehicle based upon the predicted lane [¶ 138 updated contents used for vehicle control].
Sugie is silent to via artificial neural network and via inverse perspective mapping routine for BEV conversion and map feature detection for a vehicle.
Yu discloses converting via artificial neural network [abstract; deep learning algorithms, I; branch of network architecture (Examiner’s note: it should be noted that deep learning is a subset of Neural Networks)] and using inverse perspective mapping routine [II B; common viewpoint transformation… Inverse Projection Mapping] for BEV conversion and feature detection for use with intelligent connected vehicles. Further Yu discloses the use of orthographical grid [II B; modeled as a homography transformation (mathematical representation of grid for transformation, matrix)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie with the teachings of Yu to use different known transformation functions for translating data to desired perspectives for use with vehicle navigation to increase useable navigation data utilizing sensors already found on vehicles.   

As per claim 11 Yu discloses a method for detecting travel lanes forward of a vehicle, the method  comprising [Fig. 17, detected line segment pattern and a travel lane]: 
capturing, via an imaging sensor, a field-of-view (FOV) image of a viewable region that is forward of the vehicle [Fig. 28 input forward view image, Fig. 30]; 
converting, via a perspective transform technique, the FOV image to a  plurality of feature maps [¶ 74 forward view image is captured, ¶ 75 forward view distortion is corrected, ¶ 82transforming the straight line…, Fig. 14 detecting white line];
projecting, via an Hough transform, the FOV image to a bird's eye view (BEV) orthographic grid [¶ 84 Hough transform, ¶ 88 bird’s-eye-view transformation, Fig. 2, Fig. 33-34], wherein the BEV orthographic grid includes a plurality of grid sections representing a ground truth; wherein the feature maps include travel lane segments and feature embeddings in the plurality of grid sections of the BEV orthographic grid, and wherein the travel lane segments are represented as line segments in the plurality of grid sections [¶ 98 collation process is generated, ¶ 99 white line detection… filter process performed… digitize white-line likelihood, Fig. 14, Fig. 33-34 (BEV in grid format (Examiner’s note: pixel components of an image is also understood to be sectioned in a grid relationship)];
concatenating the travel lane segments for the plurality of grid sections based upon the feature embeddings to form a plurality of three-dimensional predicted lanes in the BEV orthographic grid, wherein the three-dimensional predicted lanes are associated with the travel lanes proximal to the vehicle [¶ 97 The collation region identification section from bird’s eye view image, collation region in the vehicle width direction… number of the traffic lane lines, ¶ 98 collation process is generated, ¶ 99 white line detection… filter process performed… digitize white-line likelihood, ¶ 102 indicate white line intensity,  Fig. 14, Fig. 15]; and
employing the predicted lanes to control an operation of the vehicle [¶ 138 updated contents used for vehicle control].
Sugie is silent to via artificial neural network and via inverse perspective mapping routine for BEV conversion and map feature detection for a vehicle.
Yu discloses converting via artificial neural network [abstract; deep learning algorithms, I; branch of network architecture (Examiner’s note: it should be noted that deep learning is a subset of Neural Networks)] and using inverse perspective mapping routine [II B; common viewpoint transformation… Inverse Projection Mapping] for BEV conversion and feature detection for use with intelligent connected vehicles. Further Yu discloses the use of orthographical grid [II B; modeled as a homography transformation (mathematical representation of grid for transformation, matrix)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie with the teachings of Yu to use different known transformation functions for translating data to desired perspectives for use with vehicle navigation to increase useable navigation data utilizing sensors already found on vehicles.   

As per claim 2 Sugie discloses further wherein concatenating the travel lane segments comprises linking together the travel lane segments that are contained in adjacent ones of the grid sections [¶ 4 collation process, ¶ 54, ¶ 97 traffic lane lines, Fig. 21-23 correlation value map, Fig. 26].
As per claim 3 Sugie discloses further wherein the travel lane segments are represented as straight line segments in the plurality of grid sections [Fig. 19-20, Fig. 33-34], and wherein each of the predicted lanes comprises a concatenated set of the straight line segments in adjacent ones of the plurality of grid sections [Fig. 19-20, Fig. 33-34].
As per claim 4 Sugie discloses further wherein the travel lane segments are represented as nonlinear line segments in the plurality of grid sections, and wherein each of the predicted lanes comprises a concatenated set of the non-linear line segments in adjacent ones of the plurality of grid sections [Fig. 19-20, Fig. 22 projective transformation, Fig. 33-34 no pitch correction to pitch correction].
As per claim 5 Sugie discloses further wherein concatenating the travel lane segments for the plurality of grid sections comprises clustering the feature embeddings to achieve
separation to individual travel lanes [¶ 97 collation region identification section, Fig. 19-23, Fig. 26 BEV used for collation process]. 
 	As per claim 6 Sugie discloses further wherein each of the travel lane segments is parameterized as a normal vector that is defined in relation to a center point of the grid section, the normal vector being defined by a magnitude, a direction, and an altitude in relation to the center point of the grid section [¶ 79 relationship among each point… orthogonal coordinates (identifying orthogonal coordinate relationships identifies the vectors), ¶ 80 coordinates include optical axis (x) and height coordinates (y), ¶85 vanishing point (distortion compensation is based around the vanishing point (center/focal)), Fig. 6 (based on camera position)].
As per claim 7 Sugie discloses further wherein controlling operation of the vehicle based upon the predicted lane comprises controlling, via an advanced driver assistance system, one of
a propulsion system, a steering system, or a braking system [¶ 138 used for control of autonomous driving (Note: The term driving is understood to encompass known basic components of driving including propulsion, steering, and braking and in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date in incorporate at least one of propulsion, steering, and braking for autonomous operations)]. 
As per claim 8 Sugie discloses further wherein controlling operation of the vehicle based upon the predicted lane comprises updating an on-vehicle map based upon the predicted lane [¶ 138 generated map image is sequentially updated… can be used to control autonomous driving].
As per claim 10 Sugie discloses further wherein capturing the field-of-view (FOV) image of the viewable region that includes the travel surface comprises capturing the field-of-view (FOV) image of the viewable region that includes the travel surface that is forward of the
Vehicle [¶ 73 image processing section processes the forward view image].
As per claim 12 Sugie discloses further wherein employing the three-dimensional predicted lanes to control an operation of the vehicle comprises employing the three-dimensional
predicted lanes to construct a localized map [¶ 81-82 three dimensional distortion correction , ¶ 138 for control of autonomous vehicle, Fig. 20-23].
As per claim 15 Sugie discloses further wherein employing the three-dimensional predicted lanes to control operation of the vehicle comprises updating an on-vehicle map based
upon the three-dimensional predicted lanes [¶ 138 updating maps for purposes of controlling an autonomous vehicle, Fig. 20-23].
As per claim 17 Sugie discloses further wherein the travel lane segments are represented as nonlinear line segments in the plurality of grid sections, and wherein each of the three-dimensional predicted lanes comprises a concatenated set of the non-linear line segments
in adjacent ones of the plurality of grid sections [Fig. 19-21, Fig. 22 projective transformation, Fig. 33-34 no pitch correction to pitch correction].
As per claim 18 Sugie discloses further wherein concatenating the travel lane segments for the plurality of grid sections based upon the feature embeddings comprises clustering the feature embeddings to achieve separation to individual travel lanes [¶ 97 collation region identification section, Fig. 19-23, Fig. 26 BEV used for collation process]..
As per claim 19 Sugie discloses further wherein each of the straight line segments is parameterized as a normal vector that is defined in relation to a center point of the grid section, the normal vector being defined by a magnitude, a direction, and an altitude in relation to the center point of the grid section [¶ 79 relationship among each point… orthogonal coordinates (identifying orthogonal coordinate relationships identifies the vectors), ¶ 80 coordinates include optical axis (x) and height coordinates (y), ¶85 vanishing point (distortion compensation is based around the vanishing point (center/focal)), Fig. 6 (based on camera position)].

Claims 9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020008179 (“Sugie”) in view of NPL, Common Bird-view Transformation for Robust Lane Detection (“Yu”) in further view of US 20210166340 (“Nikola”).

As per claim 9 Sugie discloses further wherein controlling operation of the vehicle based upon predicted lane comprises map updating for autonomous vehicle control [¶ 138]. 
Sugie in view of Yu are silent to further specifics of controlling an on-vehicle navigation system based upon the predicted lane.
Nikola discloses further controlling an on-vehicle navigation system based upon the predicted lane [Fig. 2 the navigation system autonomously drive the vehicle]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie in view of Yu with the teachings of Nikola for using navigational map updating data for use with an autonomous vehicle control to increase vehicle safety by increasing vehicle situational awareness. 
As per claim 13 Sugie discloses further wherein employing the three-dimensional predicted lanes to control an operation of the vehicle comprises employing the three-dimensional
predicted lanes update maps for autonomous driving control [¶ 138 used for control of autonomous driving].
Sugie in view of Yu disclose autonomous vehicle driving control but are silent to any specifics of the vehicle control an operation details. It should be further noted that the claim is also silent to details of vehicle operations however to promote prosecution Examiner has disclosed further art that shows such activities with such a system are known. 
Nikola discloses further specifics of using a predicted lanes to control operation of the vehicle [¶ 11 functional top-down map may comprise… a lane markings indication, Fig. 2 the navigation system autonomously drive the vehicle based on generated top-down map]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie in view of Yu with the teachings of Nikola for using navigational map updating data for use with an autonomous vehicle control to increase vehicle safety by increasing vehicle situational awareness. 
As per claim 14 Sugie discloses further wherein the vehicle includes an advanced driver assistance system operatively connected to a propulsion system, a steering system, or a braking system [¶ 138 used for control of autonomous driving, (Note: The term driving is understood to encompass known basic components of driving including propulsion, steering, and braking and in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date in incorporate at least one of propulsion, steering, and braking for autonomous operations)]; and wherein employing the three-dimensional predicted lanes to update map data for autonomous driving controls comprises employing the three-dimensional predicted lanes for controls of the advanced driver assistance system of the vehicle [¶ 138 autonomous driving control, Fig. 21-25].
Sugie in view of Yu disclose autonomous vehicle driving control but are silent to any specifics of the vehicle control an operation details. It should be further noted that the claim is also silent to details of vehicle operations however to promote prosecution Examiner has disclosed further art that shows such activities with such a system are known. 
Nikola discloses further specifics of using a predicted lanes to control operation of the vehicle [Fig. 2 the navigation system autonomously drive the vehicle based on generated top-down map]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie in view of Yu with the teachings of Nikola for using navigational map updating data for use with an autonomous vehicle control to increase vehicle safety by increasing vehicle situational awareness. 
As per claim 16 Sugie discloses further employing the three-dimensional predicted lanes for updated maps for autonomous vehicle control comprises an on-vehicle navigation system based upon the three-dimensional predicted lanes [¶ 63 GPS receiver, ¶ 138 autonomous driving control, Fig. 21-24].
Sugie in view of Yu disclose autonomous vehicle driving control but are silent to any specifics of the vehicle control an operation details. It should be further noted that the claim is also silent to details of vehicle operations however to promote prosecution Examiner has disclosed further art that shows such activities with such a system are known. 
Nikola discloses further specifics of using a predicted lanes to control operation of the vehicle [Fig. 2 the navigation system autonomously drive the vehicle based on generated top-down map]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie in view of Yu with the teachings of Nikola for using navigational map updating data for use with an autonomous vehicle control to increase vehicle safety by increasing vehicle situational awareness. 
Additional Note: Nikola discloses such BEV lane detecting system utilizing ANN [¶ 37 CoordConv may allow the ANN to learn either complete translation…].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Sugie in view of Yu with the teachings of Nikola for using navigational map updating data for use with an autonomous vehicle control to increase vehicle safety by increasing vehicle situational awareness. 

	Additional Art to Consider
Application Pub. No. 20180172455 titled, POSITION ESTIMATION DEVICE AND POSITION ESTIMATION METHOD, further includes a system that uses similar techniques (Hough transform) of converting forward view images into a BEV for purposes of vehicle navigation. [See at least Figs. 4-6C].  
Application Pub. No. 20190370572 titled, SYSTEM AND METHOD FOR DETECTION OF FREE PARKING SPACE FOR A VEHICLE, also discloses BEV conversion system used for vehicle navigation for identifying parking lanes and fitment [See at least Fig. 3A-4B]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662       

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662